Prospectus Shares of the Funds have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Buffalo Funds July 31, 2009 Prospectus July 31, 2009 Buffalo Funds INVESTMENT ADVISOR AND MANAGER (the “Advisor”): KORNITZER CAPITAL MANAGEMENT, INC. Shawnee Mission, Kansas DISTRIBUTED BY: Quasar Distributors, LLC Milwaukee, Wisconsin Table of Contents Page Buffalo Balanced Fund(BUFBX) 2 Buffalo High Yield Fund(BUFHX) 8 Buffalo International Fund(BUFIX) 13 Buffalo China Fund(BUFCX) 18 Buffalo Large Cap Fund(BUFEX) 24 Buffalo Micro Cap Fund(BUFOX) 29 Buffalo Mid Cap Fund(BUFMX) 34 Buffalo Science & Technology Fund(BUFTX) 39 Buffalo Small Cap Fund(BUFSX) 45 Buffalo Growth Fund(BUFGX) 50 Additional Information about the Buffalo Funds 55 Management and Investment Advisors 61 Financial Highlights 63 How to Purchase Shares 74 How to Redeem Shares 75 Shareholder Services 76 How Share Price is Determined 76 Distributions and Taxes 77 Additional Policies About Transactions 79 Privacy Policy 84 Conducting Business with the Buffalo Funds 87 Buffalo Balanced Fund(BUFBX) INVESTMENT OBJECTIVES The investment objectives of the Buffalo Balanced Fund are long-term growth of capital and, as a secondary objective, the generation of high current income. PRINCIPAL INVESTMENTS AND INVESTMENT STRATEGIES To pursue its investment objective, the Buffalo Balanced Fund invests in domestic common stocks, preferred stocks, convertible preferred stocks, convertible debt securities, corporate debt securities, both rated and unrated, and higher-yielding, high-risk debt securities rated below investment grade by the major rating agencies (or in similar unrated securities), commonly known as “junk bonds.”The allocation of assets invested in each type of security is designed to balance yield income and long-term capital appreciation with reduced volatility of returns.The Buffalo Balanced Fund expects to change its allocation mix over time based on the Advisor’s view of economic conditions and underlying security values.Usually the Advisor will invest at least 25% of the Buffalo Balanced Fund’s assets in equity securities and at least 25% in debt securities.With respect to debt securities, the Advisor performs extensive fundamental investment research to identify investment opportunities for the Buffalo Balanced Fund.When evaluating investments and the credit quality of rated and unrated securities, the Advisor looks at a number of past, present and estimated future factors, including: (1) financial strength of the issuer; (2) cash flow; (3) management; (4) borrowing requirements; (5) sensitivity to changes in interest rates and business conditions; and (6) relative value.With respect to equity securities, the Advisor emphasizes dividend-paying stocks that over time have exhibited consistent growth of dividends. The Advisor’s implementation of the Buffalo Balanced Fund’s principal investment strategies is influenced by the following considerations: Equity Investments – The Buffalo Balanced Fund’s investments in equity securities are principally in common stocks, preferred stocks, warrants, rights, depositary receipts and convertible securities.An investment in a company’s equity securities represents a proportionate ownership interest in that company.Preferred stocks are equity securities that often pay dividends and have preferences over common stocks in dividend payments and liquidation of assets.Warrants are a right to purchase a security at a fixed price at a fixed time, but do not provide the holder the right to receive dividends or the right to vote.Compared with other asset classes, equity investments have a greater potential for gain and are subject to greater fluctuations in market value.Investments in companies of different sizes (market capitalization) often present different types of risk. Debt Securities – The Buffalo Balanced Fund may invest in both rated and unrated debt from U.S. issuers.A debt security represents a loan of money by the purchaser of the security to the issuer.A debt security typically has a fixed payment schedule that obligates the issuer to pay interest to the lender and to return the lender’s money over a certain period of time.As a result of the Buffalo Balanced Fund investments in debt securities, its share price will go up and down in value as interest rates change and as other factors that affect the yields and principal values of debt securities change.The Buffalo Balanced Fund relies on the Advisor to undertake a careful analysis to determine the creditworthiness of the issuers of rated debt (on debt ratings by Moody’s Investors Service, Inc. (“Moody’s) or Standard & Poor’s Ratings Group (“S&P”), as well as the issuers of debt not rated by Moody’s or S&P. Convertible Securities – Convertible securities include debt obligations and preferred stock of the company issuing the security, which may be exchanged for a predetermined price (the conversion price) into the company’s common stock.Convertible securities generally offer lower interest or dividend yields than non-convertible debt securities of similar quality.The value of a convertible security is influenced by changes in interest rates, with investment value declining as interest rates increase and increasing as interest rates decline.The credit standing of the company and other factors also may have an effect on the convertible’s investment value. 2 International Investing – The Buffalo Balanced Fund may invest up to 25% of its net assets in sponsored or unsponsored American Depositary Receipts (“ADRs”) and securities of foreign companies that are traded on U.S. stock exchanges.ADRs are receipts typically issued by a U.S. bank or trust company that are denominated in U.S. dollars and represent ownership in underlying foreign securities.As a purchaser of unsponsored ADRs, the Buffalo Balanced Fund may have limited voting rights and may not receive as much information about the issuer of the underlying securities as with a sponsored ADR.The Buffalo Balanced Fund presently expects to limit its investments (at cost) in ADRs and U.S. traded foreign company securities to less than 10% of its net assets.The Buffalo Balanced Fund does not intend to buy securities of foreign companies directly through foreign stock exchanges. Investment Style and Turnover – The Advisor normally does not engage in active or frequent trading of the Buffalo Balanced Fund’s investments.Instead, to reduce turnover of the Buffalo Balanced Fund’s portfolio holdings, the Advisor’s general strategy is to purchase securities for the Buffalo Balanced Fund based upon what the Advisor believes are long-term trends.This strategy also helps reduce the impact of trading costs and tax consequences associated with high portfolio turnover, such as increased brokerage commissions and a greater amount of distributions being made as ordinary income rather than capital gains.The Advisor may sell the Buffalo Balanced Fund’s investments for a variety of reasons, such as to secure gains, limit losses or reinvest in more promising investment opportunities. Temporary Investments – The Buffalo Balanced Fund intends to hold a small percentage of cash or high quality, short-term debt obligations and money market instruments for reserves to cover redemptions and unanticipated expenses.There may be times, however, when the Buffalo Balanced Fund may respond to adverse market, economic, political or other considerations by investing up to 100% of its assets in high quality, short-term debt securities or other defensive investments for temporary defensive purposes.During those times, the Buffalo Balanced Fund may not achieve its investment objective and, instead, will focus on preserving your investment.To the extent the Buffalo Balanced Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Buffalo Balanced Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Non-Principal Investment Strategies – With respect to its non-principal strategies, the Buffalo Balanced Fund may invest in companies in any sector and of any size market capitalization, provided that the Advisor believes that the company’s securities are consistent with the Buffalo Balanced Fund’s investment objective.In addition, the Buffalo Balanced Fund may invest in covered call options, restricted or illiquid securities and repurchase agreements in accordance with regulatory restrictions.For cash management purposes, the Buffalo Balanced Fund many use U.S. government obligations, commercial paper, and money market funds.The Fund may also, within the limits allowed by law, use diverse investment strategies, such as borrowing or securities lending or other financial instruments in the future.For more information on these financial instruments and strategies, please see the Statement of Additional Information for the Buffalo Funds. Changes in Objectives and Policies – The objectives, strategies and policies described above explain how the Buffalo Balanced Fund is managed and may only be changed with the approval of the Buffalo Balanced Fund’s Board of Trustees (the “Board of Trustees”), but without the need for approval by the Buffalo Balanced Fund’s shareholders. PRINCIPAL RISKS The risks associated with the Buffalo Balanced Fund’s principal investment strategies are: Market Risk – The value of the Buffalo Balanced Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Buffalo Balanced Fund, and you could lose money. Management Risk – Management risk means that your investment in the Buffalo Balanced Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis and determination of portfolio securities. 3 Equity Market Risk – Equity securities held by the Buffalo Balanced Fund may experience sudden, unpredictable drops in value or long periods of decline in value due to general stock market fluctuations, increases in production costs, decisions by management or related factors.Common stocks carry greater risks than preferred stocks, and both have less seniority than debt securities.Warrants may expire unexercised if the underlying security does not appreciate in value to a level where the warrant can be prudently exercised. Technology Company Risk – Technology companies often face unusually high price volatility both in terms of gains and losses. Large-Cap Company Risk – Larger, more established companies may be unable to respond quickly to new competitive challenges and are sometimes unable to attain the high growth rates of successful smaller companies during periods of economic expansion. Mid-Cap Company Risk – Investing in mid-cap companies may involve greater risk than investing in large-cap companies due to less management experience, financial resources, product diversification and competitive strengths.Therefore, such securities may be more volatile and less liquid than large-cap companies. Small-Cap Company Risk – Investing in small-cap companies may involve greater risk than investing in large- or mid-cap companies due to less management experience, financial resources, product diversification and competitive strengths.Therefore, such securities may be more volatile and less liquid than mid- and large-cap companies. Debt SecuritiesRisk – Debt securities are subject to some or all of the following risks, depending on the type of debt instrument in which the Buffalo Balanced Fund invests:interest rate risk; call risk; prepayment and extension risk; credit risk; and liquidity risk. High Yield Risk – The Buffalo Balanced Fund invests in higher-yielding, high-risk bonds (“junk bonds”).These lower-rated bonds have a greater degree of default risk.Lower-rated securities may be issued by companies that are restructuring, are smaller and less credit worthy or are highly indebted, and tend to be less liquid and react more poorly to adverse economic and political changes, unfavorable investor perceptions and negative corporate developments. International Risk – Investing in securities of foreign corporations and governments involves additional risks relating to: political, social, religious and economic developments abroad; market instability; fluctuations in foreign exchange rates; different regulatory requirements, market practices, accounting standards and practices; and less publicly available information about foreign issuers.Additionally, these investments may be less liquid, carry higher brokerage commissions and other fees, and procedures and regulations governing transactions and custody in foreign markets also may involve delays in payment, delivery or recovery of money or investments.Investments in common stocks of U.S. companies with international operations, and the purchase of sponsored or unsponsored ADRs carry similar risks. The Buffalo Balanced Fund cannot guarantee that it will achieve its investment objectives.As with any mutual fund, the value of the Buffalo Balanced Fund’s investments may fluctuate.If the value of the Buffalo Balanced Fund’s investments decreases, the value of the Fund’s shares will also decrease and you may lose money.For further information regarding the Buffalo Balanced Fund’s Principal Strategies and Principal Risks, please see “Additional Information about the Buffalo Funds” below. PAST PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Buffalo Balanced Fund.The Buffalo Balanced Fund was created pursuant to a reorganization that occurred on July 29, 2008.The Buffalo Balanced Fund is the successor to the Buffalo Balanced Fund, Inc. (the “Predecessor Balanced Fund”).The performance information included herein reflects the performance of the Predecessor Balanced Fund for periods prior to the reorganization on July 29, 2008. The performance information represents only past performance before and after taxes, and does not necessarily indicate future results. 4 The bar chart shows changes in the total returns for each calendar year.The table includes several indexes against which performance is compared for one, five and ten year periods.The first index is a broad measure of market performance.Any other index shows how the Fund’s performance compares with the returns of an index of securities with characteristics similar to those that the Fund typically holds.The bar chart and table reflect all expenses and assumes that all dividends and capital gains distributions have been reinvested in new shares. The table also presents the impact of taxes on the Buffalo Balanced Fund’s returns.The after-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state or local taxes.It is possible for the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” to be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.Actual after-tax returns depend on each investor’s individual tax situation and may differ from those shown in the table.The after-tax returns shown are not relevant to investors who own the Buffalo Balanced Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, because generally such accounts are not subject to tax. BUFFALO BALANCED FUND Annual Total Return as of December 31 of Each Year Calendar Year-to-Date Return (through June 30, 2009) 10.76% Best Quarter through December 31, 2008: June 30, 2003 14.83% Worst Quarter through December 31, 2008: December 31, 2008 (20.62%) 5 Average Annual Total Return for the periods ended December 31, 2008 1 Year 5 Years 10 Years Buffalo Balanced Fund Return Before Taxes (29.47%) 1.65% 2.80% Return After Taxes on Distributions (30.12%) 0.73% 1.56% Return After Taxes on Distributions and Sale of Fund Shares (18.68%) 1.19% 1.80% S&P 500 Index®1 (37.00%) (2.19%) (1.38%) S&P 500 Index® and Merrill Lynch High Yield Master Index® Weighted Average2 (32.80%) (1.59%) 0.23% Lipper Balanced Funds Index®3 (26.18%) 0.12% 1.53% 1 The S&P 500 Index® is a capitalization-weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets.The performance of the S&P 500 Index® reflects the reinvestment of dividends and capital gains but does not reflect the deduction of any investment management fees, other expenses or taxes.Investors cannot invest directly in the Index. 2 The Merrill Lynch High Yield Master Index® is an unmanaged index comprised of over 1,200 high yield bonds representative of high yield bond markets as a whole. The performance figure shown for comparison purposes is a weighted average made up of 60% of the S&P 500 Index® and 40% of the Merrill Lynch High Yield Master Index®.Investors cannot invest directly in the Index. 3 The Lipper Balanced Funds Index® is an unmanaged, net asset value (“NAV”) weighted index of the 30 largest balanced mutual funds.Performance is presented net of the funds’ fees and expenses.However, applicable sales charges are not taken into consideration.Investors cannot invest directly in the Index. FEES AND EXPENSES The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Buffalo Balanced Fund. Buffalo Balanced Fund Shareholder Fees* (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee† 2.00% Exchange Fee None Buffalo Balanced Fund Annual Fund Operating Expenses (as a percentage of the value of your investment) Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses 0.03% Total Annual Fund Operating Expenses** 1.03% *You will be assessed a $15 fee for outgoing wire transfers, and a $25 fee for returned checks, stop payment orders and failed Automatic Investment Plan attempts by U.S. Bancorp Fund Services, LLC, the Funds’ Transfer Agent.Please note that these fees are subject to change. † If you redeem or exchange shares of the Buffalo Balanced Fund within 60 days of purchase, you will be charged a 2.00% redemption fee. **The Total Annual Fund Operating Expenses for the Buffalo Balanced Fund do not correlate to the ratio of average net assets listed in the Fund’s financial highlights because the Total Annual Fund Operating Expenses above include the amount of the Buffalo Balanced Fund’s proportionate share of the fees and expenses of other investment companies in which the Fund invests.This amounttotals 0.01% or less of the Buffalo Balanced Fund’s net assets and is not included in the ratio of expenses to average net assets found within the Financial Highlights section of the Prospectus. 6 FEE EXAMPLE The following example is intended to help you compare the cost of investing in the Buffalo Balanced Fund with the cost of investing in other mutual funds.The examples assume that you invest $10,000 in the Buffalo Balanced Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The examples also assume that your investment has a 5% return each year, that all distributions are reinvested, and that the Buffalo Balanced Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Buffalo Balanced Fund $105 $328 $569 $1,259 7 Buffalo High Yield Fund(BUFHX) INVESTMENT OBJECTIVES The investment objectives of the Buffalo High Yield Fund are the generation of current income, with long-term growth of capital as a secondary objective. PRINCIPAL INVESTMENTS AND INVESTMENT STRATEGIES The Buffalo High Yield Fund normally invests at least 80% of its net assets in higher-yielding, higher-risk debt securities rated below investment grade by the major rating agencies (or in similar unrated securities) (often referred to as “junk bonds”).The Buffalo High Yield Fund may also invest in preferred stocks, convertible preferred stocks, and convertible debt securities.The Advisor performs extensive fundamental investment research to identify investment opportunities for the Fund.When evaluating investments and the credit quality of rated and unrated securities, the Advisor looks at a number of past, present and estimated future factors, including: (1) financial strength of the issuer; (2) cash flow; (3) management; (4) borrowing requirements; (5) sensitivity to changes in interest rates and business conditions; and (6) relative value.While the Buffalo High Yield Fund maintains flexibility to invest in rated and unrated bonds of varying maturities, the Fund generally holds bonds with intermediate-term maturities. The Advisor’s implementation of the Buffalo High Yield Fund’s principal investment strategies is influenced by the following considerations: Debt Securities – The Buffalo High Yield Fund may invest in both rated and unrated debt from U.S. issuers.A debt security represents a loan of money by the purchaser of the security to the issuer.A debt security typically has a fixed payment schedule that obligates the issuer to pay interest to the lender and to return the lender’s money over a certain period of time.As a result of the Buffalo High Yield Fund’s investment in debt securities, its share price will go up and down in value as interest rates change and as other factors that affect the yields and principal values of debt securities change.The Buffalo High Yield Fund relies on the Advisor to undertake a careful analysis to determine the creditworthiness of the issuers of rated debt (on debt ratings by Moody’s or S&P, as well as the issuers of debt not rated by Moody’s or S&P. Convertible Securities – Convertible securities include debt obligations and preferred stock of the company issuing the security, which may be exchanged for a predetermined price (the conversion price) into the company’s common stock.Convertible securities generally offer lower interest or dividend yields than non-convertible debt securities of similar quality. The value of a convertible security is influenced by changes in interest rates, with investment value declining as interest rates increase and increasing as interest rates decline.The credit standing of the company and other factors also may have an effect on the convertible’s investment value. International Investing – The Buffalo High Yield Fund may invest up to 25% of its equity investments in sponsored or unsponsored ADRs and securities of foreign companies that are traded on U.S. stock exchanges.ADRs are receipts typically issued by a U.S. bank or trust company that are denominated in U.S. dollars and represent ownership in underlying foreign securities.As a purchaser of unsponsored ADRs, the Buffalo High Yield Fund may have limited voting rights and may not receive as much information about the issuer of the underlying securities as with a sponsored ADR.The Buffalo High Yield Fund presently expects to limit its investments (at cost) in ADRs and U.S. traded foreign company securities to less than 10% of its net assets.The Fund does not intend to buy securities of foreign companies directly through foreign stock exchanges. 8 Investment Style and Turnover – The Advisor normally does not engage in active or frequent trading of the Buffalo High Yield Fund’s investments.Instead, to reduce turnover of the Buffalo High Yield Fund’s portfolio holdings, the Advisor’s general strategy is to purchase securities for the Fund based upon what the Advisor believes are long-term trends.This strategy also helps reduce the impact of trading costs and tax consequences associated with high portfolio turnover, such as increased brokerage commissions and a greater amount of distributions being made as ordinary income rather than capital gains.The Advisor may sell the Buffalo High Yield Fund’s investments for a variety of reasons, such as to secure gains, limit losses or reinvest in more promising investment opportunities. Temporary Investments – The Buffalo High Yield Fund intends to hold a small percentage of cash or high quality, short-term debt obligations and money market instruments for reserves to cover redemptions and unanticipated expenses.There may be times, however, when the Buffalo High Yield Fund may respond to adverse market, economic, political or other considerations by investing up to 100% of its assets in high quality, short-term debt securities or other defensive investments for temporary defensive purposes.During those times, the Buffalo High Yield Fund may not achieve its investment objective and, instead, will focus on preserving your investment.To the extent the Buffalo High Yield Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Non-Principal Investment Strategies – With respect to its non-principal strategies, the Buffalo High Yield Fund may invest in securities of any company in any sector, provided that the Advisor believes that the investment is consistent with the Fund’s investment objectives.To a limited extent, this may include common stock.In addition, the Buffalo High Yield Fund may invest in covered call options, restricted and illiquid securities and repurchase agreements in accordance with regulatory restrictions.For cash management purposes, the Buffalo High Yield Fund many use U.S. government obligations, commercial paper, options and other investment companies.The Buffalo High Yield Fund may also, within the limits allowed by law, use diverse investment strategies, such as borrowing or securities lending and other financial instruments in the future.For more information on these strategies and financial instruments, please see the Statement of Additional Information for the Buffalo Funds. Changes in Objectives and Policies – The objective, strategies and policies described above explain how the Buffalo High Yield Fund is managed and may only be changed with the approval of the Board of Trustees, but without the need for approval by the Buffalo High Yield Fund’s shareholders.However, the Buffalo High Yield Fund will not change its investment policy of investing at least 80% of the Fund’s net assets according to the principal strategy described above without first providing shareholders with at least 60 days’ prior notice. PRINCIPAL RISKS The risks associated with the Buffalo High Yield Fund’s principal investment strategies are: Market Risk – The value of the Buffalo High Yield Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Buffalo High Yield Fund, and you could lose money. Management Risk – Management risk means that your investment in the Buffalo High Yield Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis and determination of portfolio securities. Debt Securities Risk – Debt securities are subject to some or all of the following risks, depending on the type of debt instrument in which the Buffalo High Yield Fund invests:interest rate risk; call risk; prepayment and extension risk; credit risk; and liquidity risk. High Yield Risk – The Buffalo High Yield Fund invests in higher-yielding, high-risk bonds (“junk bonds”).These lower-rated bonds have a greater degree of default risk.Lower-rated securities may be issued by companies that are restructuring, are smaller and less credit worthy or are highly indebted, and tend to be less liquid and react more poorly to adverse economic and political changes, unfavorable investor perceptions and negative corporate developments. 9 International Risk – Investing in securities of foreign corporations and governments involves additional risks relating to: political, social, religious and economic developments abroad; market instability; fluctuations in foreign exchange rates; different regulatory requirements, market practices, accounting standards and practices; and less publicly available information about foreign issuers.Additionally, these investments may be less liquid, carry higher brokerage commissions and other fees, and procedures and regulations governing transactions and custody in foreign markets also may involve delays in payment, delivery or recovery of money or investments.Investments in common stocks of U.S. companies with international operations, and the purchase of sponsored or unsponsored ADRs carry similar risks. The Buffalo High Yield Fund cannot guarantee that it will achieve its investment objective.As with any mutual fund, the value of the Buffalo High Yield Fund’s investments may fluctuate.If the value of the Buffalo High Yield Fund’s investments decreases, the value of the Fund’s shares will also decrease and you may lose money.For further information regarding the Buffalo High Yield Fund’s Principal Strategies and Principal
